TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00510-CR


                                Douglas Craig Ford, Appellant

                                                v.

                                  The State of Texas, Appellee


                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY,
             NO. 82635, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Douglas Craig Ford seeks to appeal a judgment of conviction for the

second-degree felony offense of burglary of a habitation with intent to commit assault. See Tex.

Penal Code § 30.02(c)(2). The trial court has certified that (1) this is a plea-bargain case and

Ford has no right of appeal, and (2) Ford has waived the right of appeal. Accordingly, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: September 22, 2022

Do Not Publish